REJOINDER and REASONS FOR ALLOWANCE


Rejoinder

Claims 1-5, 7, 9-15, and 17-20 are allowable.  Claims 6, 9-10, and 16-17, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I-III, as set forth in the Office action mailed on 17 December 2021, is hereby withdrawn and claims 6, 8-10, and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the claimed laundry appliance comprising, inter alia, a tub with a rear wall having plural structural ribs including radial ribs and a reinforcing cap having outer and inner reinforcing portions that are parallel with one another and are fixed to the radial ribs, the reinforcing cap having an angled reinforcing portion extending between the outer and inner reinforcing portions and is spaced apart from the radial ribs to define a clearance space thereinbetween or are wherein the outer and inner reinforcing portions are parallel with one another.  As described in ¶ [0035] of Applicant’s specification, “[t]his clearance space 110 can account for dimensional tolerances and imperfections within the reinforcing cap 10 and the rear wall 12 of the tub 14 that may be present during manufacture of the appliance 16. The clearance space 110 can serve to provide room for these dimensional tolerances and imperfections. Accordingly, the main connecting portions between the reinforcing cap 10 and the rear wall 12 of the tub 14 are typically at the areas of engagement between the inner support portion 72 and the inner reinforcing portion 100 and between the outer support portion 74 and the outer reinforcing portion 102.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711